OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                         AUSTIN




Ronorablo Temple Shell
county Attorney
wichit8 county
Fiehlta Falla, Texas
Dear 83.x-r




carefully 00n8iAa
your request as io


                                   him orztcs spaos




                      stall hl!dAsak and @hair. Re
                      to it BB not beiw caeassalble
                      a it is ns4essarg to pslsr
                     ire lenah ai the ttouft TOQIE

          "He hae suggested that 8 more m&table
     and aooessible roo:nnow ocaupled by the Tuber-
     culor Society be aaaigned him. FsvcrabLa
     aotlon on this suggestionww not taken by
     the court*,
          "1 have rendered an oral opitiionto fi.
     McPhereon, etating that in sayopinion, the
HonorabLe Temple Bhell, Page 5


        provisions of Art. 5S99b, Sea. 5. oi Title
        61 - Fees of o?fice, uow govern, and that
        it is discretionarywith the Comisaionerr*
        Court uhethar or not they supply the County
        Surveyor with an ofries in the Court house,
        or whether or not they ere obliged to pay
        hie officesrent in the event they do not
        80 supply him.
             %P. MaPhemon, on the other hand, has
        been advis~adb cwnssl that Art. 55SS, Qar-
        non's Revised gtatutes, still gwems, and
        that the Court is obligad to either furnish
        an office in the Court house suitable for,
        condu&ihg the bualnesa of a Gouuty h~veyor,
        or to pay the rent on an offies outsids the
        Court house, es provided in this Artiols.
               Ymmfore,   Ipcopound ror your eonsidera-
        tion   end opinion, the following questiona
             "1. Is it obligatory for the Goma1i8-
        sionsrs~ Court to supply the County Surveyor
        with a suitable orrloe ti the Court house,
        providing one is availsble or can be iwade
        available?
             "2. If the above is antnamed in the
        a~firmativs,therimust the Court supplyan
        0l=r10ssuitable r0r the carrying on of the
        work of a County Surveyor; i.e., large enough
        for his eguipnent and the County bvey   Rb-
        oords, end aoosssible to the publio9
             *3. 11 No. 1, above la answered in the'
        arfirmative, then should the County Surveyor,
        being au eleotlve offioer, as provided in
        theConstitution, Sea. 44, Art. 16, be given
        preference in seleating an office over Per-
        sons who am not SO elettedf i. 0~ JustiOes
        or the ~eatte,Constables.W. P. A., and re-
        present:;tivesof charitable isstitutloas?




    .    ..
                                                                i38




Hmorable Temple Shell, Page 8


          "4. If No. 1 is answered affirmatively,
     and the Commlssionsrs~Court finds there is no
     suitable available office apace in the Court
     house for the County surveyor, then, are they
     obli~atad to pay a reasonable lrnt for an
     offioe outside the Court houseVW
          We do not here pass on the authority of the Corn
nissioners'Court to provide office speae in the oourthouae
for the V!uber#ularSooiety" as we do not have suffioitint
tuats to pass on same end said question la not direotly
raised here.
          Article 6883, vernon'a Annotated Texas Qlvil Stat-
utss, reads as fol.lowsr
          *Aoounty mrveyor shall be slsoted in
    eaoh oounty at each genewl election for a
    tern of two yeara. Be shall reside la the
    county and keep his office at the aourthoUse
    or some suitsble building at the county neat,
    the rent therefor to be paid by the eossnia-
    sionere* court on satisraotoryshowing that
    the rent is reaaonsble,the offioe necessary
    and that there is no available oifioe at the
    courthouse."
          Article 3899b, Vernon*6 Annotated Texas Civil Stat-
utes, is a much later statute than Artiole 5283, supra. Sea-
tions 1 and & of Article 3899b, V. A. 'P.0. 9.. read ae fol-
low81
           "Seotion 1. There shall be allowed to
    County Judges, Clerks of the District and
    County Courts, Sheriffr,   County Treasurers,
    Tax Assessors and Gollsetcr6,6Uch books,
    stationery,InoluUing blank bail bonds and
    blank complaint%,and office furnitureas may
    be necessary for their offices,'tobe paid
    for on the ordes of the Colrrmissioner8 Court
    out of the County Treasury8 and suitable
    offloes   shall also be provided by the Com-
    &ssioners court for said ofiioers    at the




     ..
Houorabla Taxple Shall, Page 4


     expansa of the county.    And auoh books and
     stationeryas are necessary in the perform-
     ance of their duties ehall alao be furnish-
     ed Justices of the Peace by said Gommiesioners
     court. Provided all purahaaee hereia must
     be aPprovsd by Commissioner8Court, and must
     be made under the provl~ion8   or Artiola 1659,
     Revised Civil Statuterrof Texas, 1925.

           “Sec. 2. Suitable orrices and etatlonery
     and blanks necessary in the perrormanoe or
     their duties may in the dlearetionof ths
     CommissionersCourt ale0 be furniahdd to reivi-
     dent Dlatrlot Sud5es, reeidant Dinti‘iatand        :;;
     County Attorneys, County Superintsn anta
     and County Surveyor%,and may be paid ror on
     order of the Comml.ssionersCourt out Oi the
     County Treaeury.*
          It is e settled rule of atetutory construction
that where two etatutssare in pari nuteria end OSMOt       be
reaonailedthe older statute will ba held to baIrpe&sd
by impliaationto the extent or the contllOt.
eircumstanceeit lsrpraeumed that the tegieleture  inteall-
ad to repeal all laws end part8 of laws ClSSFly ill0Olb
eistent with ite later sot. (Sea 39 Texas Juri6pFudenea,
page 145.)
          Seotion 1 of Article 3SQQb, avlkaeit th6
          duty of tha Gommi0l6ioner~’   Court to provide
                 ror    06rtain oounty orrloere, to wit;
County JUd5es, Clerks 02 the County end District CoPfte,
SheFiffS, County Treasurerrr   and Tax Aaaesaor-Collaotora.
Seation 2 of Article 30QQb provides that it is disare-
;l.;na;’with the CommlssionerslCourt a6 to the-d-
       suitable arricee    for the following OfriOeFiU:
resident Distriot Jud&es, reeidant District and County
Attorneys, GoUnty Superintendentsand County SUrWyOS8.
Thus we sea that Sections 1 and 2 of Article 3899b
Bupra, are eonprehensiveacts dealing with the pro&ding
of offices for oounty and distrlot ofiiosrs,making it
mandatory to provide officr!sfor certain named oifioers
                                                                   AYU




@marable Temple Shell, Page 5


and allowing the Conrmissioners * Court discretion to deter-
mine whether or not other oertein named officera should
be provided with suitable offices;

          You are respectfullyadvised that it is the
opinion of this department that it is discretionarywith
the Commissionera'Court of Wichita County as to what kind
or office apaoe, ii any, either In or out of the court-
house, they may see fit to allow the county surv6yor.
                                     Very truly yours




                                BY
                                            Wm.   J.    Fanning
                                                       Arsietant




              APPRO~EUMAR 15, 1941

             k.W
               ATTOPSEY GENERAL OF TEXAS




   c
       . .